Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENT
Terminal Disclaimer
The terminal disclaimer filed on 07/09/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,628,345 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Accordingly, the pending double patenting rejection of claims 1-20 has been withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 12, and 17, the prior art of record fails to disclose or suggest throttling one or more cooperating memory components of the computing environment using selected one or more calculated throttling parameters based on determined load parameter and one or more processing parameters indicative of processing and memory resources required to process input data, utilizing the total available memory on a cooperating fabric component of the computing environment and the neural network processor computing the weighted sum of input data and passing the weighted sum through one of an activation function or a transfer function, as claimed, in combination with the remaining claim elements.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN STOYNOV whose telephone number is (571)272-4236.  The examiner can normally be reached on 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/STEFAN STOYNOV/Primary Examiner, Art Unit 2186